PER CURIAM.
The appellants, plaintiffs in a class action against the Town of Longboat Key, Arvi-da/JMB Managers, Inc., an Illinois corporation, and Arvida/JMB Partners, Ltd., a Delaware limited partnership, Arvida/JMB Managers, Inc., general partner, and other persons presently unknown who are general partners in Arvida/JMB Partners, a Florida general partnership (Arvida/JMB), and Key Club Associates, Ltd. (Key Club) challenge an order dismissing their action against the appellees, Arvida/JMB and Key Club. We affirm in part and reverse in part.
The appellees, Arvida/JMB and Key Club, filed a motion to dismiss the appellants’ amended complaint which sought a declaratory judgment, injunctive relief, and a constructive trust. The trial court granted the motion, denied the appellants an opportunity to amend, and dismissed the action with prejudice.
We reject the appellants’ contention that the trial court erred in dismissing their action against Arvida/JMB with prejudice. We, accordingly, affirm the trial court’s dismissal against Arvida/JMB.
We also reject the appellants’ contention that the trial court erred in dismissing the appellants’ action against Key Club. However, since the appellants alleged that each member of the class was a member of the country club, the trial court erred in not allowing the appellants to amend their complaint to seek a declaration of their rights under the membership application each of them was required to sign after Key Club purchased the club. Sheffield v. Davis, 562 So.2d 384 (Fla. 2d DCA 1990).
We, accordingly, affirm the dismissal with prejudice of the entire action against Arvida/JMB. As to Key Club, we affirm the dismissal with prejudice of the action except for that portion of the action which seeks a declaration of the rights of members of the country club based on the new application the members were required by Key Club to execute. Upon remand, the appellants, as members of the club, should be allowed to amend their complaint in an effort to state a cause of action seeking declaratory relief concerning their rights regarding the application they were required to execute. May v. Holley, 59 So.2d 636 (Fla.1952).
Reversed and remanded with instructions.
SCHOONOVER, C.J., and CAMPBELL and HALL, JJ., concur.